— Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered December 11, 1984, convicting defendant of criminal sale of a controlled substance in the second degree, after a guilty plea, and sentencing him to a term of 4Vi years to life, is unanimously affirmed.
The defendant’s claim that the plea allocution was inadequate is without merit. He clearly admitted all the elements of the crime. Moreover, such admissions clearly negated any possible agency defense. The full record shows that the plea was intelligently and willingly made, thus satisfying due process requirements. (People v Montford, 134 AD2d 207, 208.) Concur — Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.